FILE COPY




  BRIAN QUINN
   Chief Justice
                                 Court of Appeals                             VIVIAN LONG
                                                                                  Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                 MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                                Potter County Courts Building                 P. O. Box 9540
                                                                                79105-9540
                                 501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                     Amarillo, Texas 79101-2449                    (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                   December 18, 2018

Jacob Blizzard                                 Lynsi Brantley
BLIZZARD & ZIMMERMAN, PLLC                     Assistant District Attorney
1369 Sayles Boulevard                          501 South Fillmore Street, Suite 5A
Abilene, TX 79605                              Amarillo, TX 79101
* DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

RE:      Case Numbers: 07-18-00208-CR, 07-18-00209-CR
         Trial Court Case Number: 70,813-B

Style: Jade Derrick Scales v. The State of Texas

Dear Counsel:

         The Court has this day entered the attached Order in the captioned causes.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

xc:       Honorable John B. Board (DELIVERED VIA E-MAIL)
          Caroline Woodburn (DELIVERED VIA E-MAIL)